m-tf 3S3-/JT 33WJ* 335W
33wr                 337* /JT ELECTRONIC RECORD 33&-/£ 33^-/C"
                                                                              Miscellaneous/Other Criminal
                                                                              including Misdemeanor or
 COA#        10-15-00055-CR                                      OFFENSE:     Felony

             William Arthur Mcintosh v. The State of
 STYLE:      Texas                                               COUNTY:      Ellis


 TRIAL COURT:              40th District Court                                                    MOTION
 TRIAL COURTS:             20084CR                                 FOR REHEARING IS:
 TRIAL COURT JUDGE:        Hon. Bob Carroll                        DATE:

 DISPOSITION:        DISMISSED                                    JUDGE:




 DATE:         March 5, 2015

 JUSTICE:      Scoggins      ,          PC             S   YES

 PUBLISH:                               DNP:     YES


 CLK RECORD:                                               SUPPCLKRECORD:
 RPTRECORD:                                                SUPPRPTRECORD:
 STATE BR:                                                 SUPP BR:
 APPBR:                                                    PROSE BR:




                                 IN THE COURT OF CRIMINAL APPEALS


 ELECTRONIC RECORD                                                  CCA#       S$l*/STHMO 34Q~lg
              rkO ££               Petition                           Disposition:

 FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                      JUDGE:

 DATE   : *^ulv, Zl              2.Q/<                                SIGNED:                      PC:

 JUDGE: ' •F'O                                                        PUBLISH:                    DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

 CCA IS:.                   ON                                                               ON

 JUDGE:                                                               JUDGE: